Title: From James Madison to William C. Williams, 4 April 1806 (Abstract)
From: Madison, James
To: Williams, William C.


                    § To William C. Williams. 4 April 1806, Department of State. “I have received your letter of the 2d. inst. [not found] respecting the money received by Mr. Erving from the Government of Great Britain in the case of the Schooner Friendship. Mr. McIver contesting the right claimed through Blane, it is not expedient to pay the money to the use of his assignees: but should the Chancery suit, still depending against Mr. Erving be withdrawn or dismissed, the amount in question will be placed in such hands in the United States as may render the controversy susceptable of a judicial decision.”
                